Mr. Justice Breese delivered the opinion of the Court: This action was originally commenced before a justice of the peace of La Salle county, by Philip Conlin, against John Doyle, to recover damages for the trespass of defendant’s cattle upon the pasture land of the plaintiff. There was a recovery by the plaintiff, and an appeal taken by the defendant to the circuit court, where, by agreement of parties, the cause was transferred to the city court of La Salle. In that court a trial was had by the court without a jury, and a finding and judgment for the plaintiff for two hundred dollars damages. To reverse this judgment defendant appeals, and questions the sufficiency of the evidence to sustain the verdict. There is no point of law raised on the record. The trespasses are clearly proved, and when transpiring plaintiff complained to defendant, who made no effort to arrest them. The witnesses were all before the court, and though there may be some conflict in their testimony, the court trying the cause could better estimate its value than we can. We find nothing that would justify us in disturbing the judgment, and it must be affirmed. Judgment affirmed.